EXHIBIT 12 Ratio of Earnings to Fixed Charges (In Thousands of Dollars) Fixed charges Interest expensed and capitalized $ $ $ 12,972 $ $ Preference dividends Preferred dividend Divided by 1 - tax rate Preference dividend cost Total fixed charges and preferred dividends Less: Interest on deposits ) Total fixed charges and preferred dividends excluding interest on deposits $ Earnings Pre-tax income $ Add: Fixed charges and preferred dividends Total earnings Less: Interest on deposits ) Total earnings less interest on deposits $ Ratio of earnings to fixed charges Including interest on deposits 3.57x 2.44x 1.48x 1.23x 1.13x Excluding interest on deposits 10.28x 5.09x 2.63x 1.69x 1.40x
